This Cause coming on to be heard this Day upon Bill and Answer the Complainant’s Bill and the Defendants Answeres thereunto were read and  Opened by the Counsel on both Sides; Whereupon and upon Debating the Matter and hearing what was alledged on all Sides; The Court doth think fit and so doth Order and Decree, that the four several Plantations or Tracts of Land mentioned and Described in the Mortgage made by John Thompson Junior to Daniel La Roche and Thomas Laroche, and by the said Daniel La Roche Assigned and transferred over to the Complainant as in the Bill of Complaint is Set forth, be immediately Sold by the Master of this Court, and that the Sum of thirteen Pounds Six Shillings and Eight pence out of every hundred Pounds which shall or may arise by and from the Sale of the said Mortgaged Premisses be first paid to the said Anna Thompson in Lieu and full Satisfaction for her Dower in the premisses, And then that the Said Monies be applied towards payment and Satisfaction of all Such Sum and Sums of Money as are on any Account due to the Complainant from the said Daniel La Roche, and also towards the Payment of all the Costs of this Suit on both Sides, and also attending the Sale of the said Premisses, And that the Remainder if any there be, be paid into the Hands of the said Anna Thompson as only Acting Executrix of the Will of the said John Thompson Junior as Assetts to be by her applied and paid in due Course of Law towards Satisfying the Testator’s Debts; And the Decree in this Cause made and drawn up in Form was Read, with the great Seal affixed and Signed by his Excellency the Governor and the Members of his Majesty’s Honorable Council present as above.
Alexr Stewart Register in Chancery